Filing Date: 7/16/2019
Claimed Domestic Priority: 3/8/2016 (15/064586 DIV)
Claimed Foreign Priority: NONE
Applicant: Sato et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the protection layer is one atomic layer forming an origin of an interfacial perpendicular magnetic anisotropy between the uppermost layer and a ferromagnetic layer to be formed on the one atomic layer, as set forth in independent claim 1, or a protection layer formed directly on the non-magnetic layer, and a second ferromagnetic layer formed directly on the protection layer, a cap layer formed on the second ferromagnetic layer, wherein a surface portion of the second ferromagnetic layer directly contacting the protection layer is free of any layer having no magnetization, as set forth in independent claim 13, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829